COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.
 
2-09-390-CV





READY CABLE, INC.	APPELLANT



V.



AGAPE WORLD GROUP, INC.	APPELLEES

AND NN ENCHANTED LLC.



------------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 19, 2009, we notified Appellant Ready Cable, Inc. that its notice of appeal was defective because it failed to contain a service of notice of appeal to all parties to the trial court’s judgment.  
See 
Tex. R. App. P. 37.1., 25.1(e).  We directed Appellant to file an amended notice of appeal containing the missing information on or before November 30, 2009.  
On January 6, 2010, we notified Appellant that this court had not received an amended notice of appeal and that the appeal would be dismissed unless Appellant filed with this court on or before January 18, 2010, an amended notice of appeal containing a service of the notice of appeal to all parties to the trial court’s judgment.  
See 
Tex. R. App. P. 42.3(c).  Because Appellant has failed, after notice, to correct its defective notice of appeal, we dismiss the appeal.  
See 
Tex. R. App. P. 42.3(c), 43.2(f).



PER CURIAM



PANEL:  MEIER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  February 25, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.